

 SCON 55 ENR: Authorizing the use of the rotunda of the Capitol for the lying in state of the remains of the late George Herbert Walker Bush, 41st President of the United States.
U.S. Senate
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. CON. RES. 55IN THE SENATE OF THE UNITED STATESDecember 3, 2018Agreed toCONCURRENT RESOLUTIONAuthorizing the use of the rotunda of the Capitol for the lying in 
 state of the remains of the late George Herbert Walker Bush, 41st President 
 of the United States.That in recognition of the long and distinguished service rendered to the Nation and to the world, by the late George Herbert Walker Bush, the 41st President of the United States, his remains be permitted to lie in state in the rotunda of the Capitol from December 3, 2018 until December 5, 2018, and the Architect of the Capitol, under the direction of the President pro tempore of the Senate and the Speaker of the House of Representatives, shall take all necessary steps for the accomplishment of that purpose.Secretary of the SenateClerk of the House of Representatives